STRAS, Justice
(concurring).
I agree with the court that Wayne has not established that the evidence he seeks to test, the victim’s underwear, has “been subject to a chain of custody sufficient to establish that it has not been substituted, tampered with, replaced, or altered in any material aspect.” Minn.Stat. § 590.01, subd. la(b)(2) (2012). I would end the analysis there, however, because “judicial restraint bids us to refrain from deciding any issue not essential to the disposition of the particular controversy before us.” Lipka v. Minn. Sch. Emps. Ass’n, Local 1980, 550 N.W.2d 618, 622 (Minn.1996). As tempting as it may be to slam the door shut on an unmeritorious legal claim, alternative holdings come perilously close to the rendering of an advisory opinion. See Phelps v. Alameda, 366 F.3d 722, 729 (9th Cir.2004); Karsten v. Kaiser Found. Health Plan of the Mid-Atl. States, Inc., 36 F.3d 8, 11 (4th Cir.1994). Indeed, we have a duty to decide only those legal questions necessary to the disposition of any particular case “ ‘and not ... give opinions upon moot questions or abstract propositions, or to declare principles or rules of law which cannot affect the matter in issue in the case before [us].’ ” Local No. 8-6, Oil, Chem. & Atomic Workers Int’l Union v. Missouri, 361 U.S. 363, 367, 80 S.Ct. 391, 4 L.Ed.2d 373 (1960) (quoting Mills v. Green, 159 U.S. 651, 653, 16 S.Ct. 132, 40 L.Ed. 293 (1895)); see also Cal. Fed. Sav. & Loan Ass’n v. Guerra, 479 U.S. 272, 296, 107 S.Ct. 683, 93 L.Ed.2d 613 (1987) (Scalia, J., concurring) (explaining that alternative holdings are rarely appropriate for a court of last resort).
*835The court’s analysis in this case vividly demonstrates the dangers of alternative holdings. Here, the court assumes away an unsettled legal issue — whether motions for scientific testing under Minn.Stat. § 590.01, subd. la (2012), are subject to the two-year limitations period set forth in Minn.Stat. § 590.01, subd. 4 (2012) — and then applies a limitations period that may not apply in holding that Wayne did not timely file his motion for scientific testing. Because the court’s analysis regarding the timeliness of Wayne’s motion is based on a flawed legal premise, I concur only in the judgment of the court.